Per Curiam.
This record is a budget of blunders. The Quarter Sessions had no power to interfere with the proceedings after they had been affirmed by this court. Nothing remained but to order the road to be opened according to the survey; and though two plots of it had been returned slightly differing in one of the courses, there was no suggestion of a difference between the lines on the ground, which, in this as well as in every other case, constitute the survey. Whatever may be the description of those lines in the order, it will be the duty of the supervisors to go by the lines of the survey as they discover them from the marks, or, these failing, from the information of those who were present when the lines were run.
Proceedings, subsequent to confirmation by the Supreme Court, quashed.